DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the existing cabinet".  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that it is not clear as to what is being claimed in claim 11.  There appears to be two separate cabinets claimed which is not fully understood as to which is the cabinet described in claim 1 or if there are potentially 3 cabinets.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George H. Tuft (US 3,028,047 – hereinafter Tuft).
Re Claim 1:
Tuft discloses a dispenser insert (30) for being mounted in an existing cabinet (6), the dispenser insert (30) comprising: a frame (38) configured to be mounted in the cabinet (6), a dispensing mechanism (36) mounted to the frame (38), the dispensing mechanism (36) comprising a magazine part (between 32, 34)  for accommodating a stack of sheet products and a dispensing part (50) for dispensing the sheet products, the magazine part (between 32, 34) having a refilling access (opening between 32, 34) at its bottom, wherein the dispensing part (50) is translationally and rotationally moveable relative to the magazine part (between 32, 34) into a refilling position (see Figs. 1-11).  (Examiner notes that both the dispensing part 50 and magazine part (between 32, 34) move upwards and outwards while being rotated by way of pins 60, thus, relative to one another as the dispensing part depends on the magazine part during a rotational movement).

Re Claim 2:
Tuft discloses wherein the dispensing part (50) is rotatably mounted on a carriage (walls 32, 34, 46, and 49), the carriage (walls, 32, 34, 46 and 49) being translationally moveable relative to the magazine part (between 32, 34) (all moving together).

Re Claim 3:


Re Claim 7:
Tuft discloses wherein the magazine part (between 32, 34) comprises a body (at 30) and a support (at 36) configured to support the stack of sheet products, the support (at 36) being translationally moveable relative to the body (at 30 – move together) upon translational movement of the dispensing part (50) relative to the magazine part (between 32, 34 – all moving together) (see Fig. 5).

Re Claim 8:
Tuft discloses a holding mechanism (62) configured to temporarily hold the dispensing part (50) in the refilling position (see Fig. 5).

Re Claim 9:
Tuft discloses wherein the holding mechanism (62) comprises a friction brake (62 – stops member 50 from going through both ends of the slots 46, 49) configured to inhibit the movement of the dispensing part (50) upon movement into the refilling position, whereby the dispensing part (50) is temporarily held in the refilling position (see Fig. 5).

Re Claim 10:


Re Claim 11:Tuft discloses wherein the dispenser insert (50) is configured for being mounted in a recessed cabinet (6) as the existing cabinet (6) (see Fig. 5).

Re Claims 12 and 14:
Tuft discloses a method for refilling a dispenser comprising a dispensing mechanism (36) having a magazine part (between 32, 34) for accommodating a stack of sheet products and a dispensing part (50) for dispensing the sheet products, the magazine part (between 32, 34) having a refilling access (opening between 32, 34) at its bottom, the method comprising the steps of: i) translationally moving the dispensing part (50) relative to the magazine part (between 32, 34) in a first translational direction (moving together – upwards, outwards), ii) rotationally moving the dispensing part (50) relative to the magazine part (between 32, 34) in a first rotational direction (moving together by pins 60), iii) refilling the magazine part (between 32, 34) with the sheet products (see Figs. 1-11).  (Examiner notes the device is capable of being refilled when extended or when placed back within the cabinet as the structure allows for such).

Re Claim 13:
Tuft discloses wherein the method further comprises the steps of: iv) rotationally moving the dispensing part (50) relative to the magazine part (between 32, 34) in a second .



Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651